DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/28/2022 has been entered.  Claims 1-10 are pending in the application.  Claims 8-10 are withdrawn.

	
Claim Objections
Claims 1-7 are objected to because of the following informalities:
Claim 1, Line 8, the term “crank shaft” should read --crankshaft--; where the space is removed to match the other uses of the term crankshaft in the claims
Claim 1, Lines 9-10, the limitation “wherein the upper cylinder cover is disposed between the motor and the cylinder and the upper cylinder cover includes a through-hole used for holding the crankshaft” should read --wherein the upper cylinder cover is disposed between the motor and the cylinder, and the upper cylinder cover includes a through-hole used for holding the crankshaft--; where a comma is placed after the term “cylinder” to clearly indicate the cylinder cover is not disposed between the upper cylinder cover and the other stated elements
Claim 6, Line 4, the phrase “or, the outer periphery of the upper cylinder cover” should read --or[[,]] the outer periphery of the upper cylinder cover--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Satoru (JP2016094923 - see previously attached translation), in view of Tsuneo (JPS59122786 - see previously attached translation), further in view of Kishikawa (U.S. PGPub 2009/0038150), further in view of mewelding.com (see attached Welding Tee Joints Maine Welding Company pdf from mewelding.com/welding-tee-joints/).
As to Claim 1, Satoru teaches a compressor (201; Figure 7), comprising: a housing (11); a motor (16) and a cylinder (24) disposed in (as shown in Figure 7) the housing (11); a crankshaft (17) used to transmit rotation force (Paragraphs 0023/0027) of the motor (16) to pistons (21) in the cylinder (24) for compressing refrigerant (Paragraphs 0020/0025); a compressing space (40) formed by (as shown in Figure 7) an upper cylinder cover (23), a lower cylinder cover (25) and the cylinder (24), and wherein the upper cylinder cover (23) and the lower cylinder cover (25) are also used to prop up (via 23a, Paragraph 0028; and via 25a, Paragraph 0031) the crank shaft (17); wherein the upper cylinder cover (23) is disposed between (as shown in Figure 7) the motor (16) and the cylinder (24) and the upper cylinder cover (23) includes a through-hole (within 23a, Figure 7) used for holding (Paragraph 0028) the crankshaft (17); wherein the upper cylinder cover (23) includes a first side (top of 23, as viewed in Figure 7) facing (as shown in Figure 7) the motor (16) and a second side (bottom of 23, as viewed in Figure 7) facing (as shown in Figure 7) the cylinder (24); wherein an inner wall (11a) of the housing (11) is fixed to an outer periphery (the top edge of 23 in contact with 11a) of the first side (top of 23, as viewed in Figure 7) and an outer periphery (the bottom edge of 23 in contact with 11a) of the second side (bottom of 23, as viewed in Figure 7) of the upper cylinder cover (23a).
Satoru is silent on how the inner wall (11a) of the housing (11) is fixed to either the outer periphery (the top edge of 23 in contact with 11a) of the first side (top of 23, as viewed in Figure 7) and the outer periphery (the bottom edge of 23 in contact with 11a) of the second side (bottom of 23, as viewed in Figure 7) of the upper cylinder cover (23a), so does not explicitly teach an inner wall of the housing is laser welded with an outer periphery of the first side of the upper cylinder cover to create welding spots, and the inner wall of the housing is laser welded with an outer periphery of the second side of the upper cylinder cover to create welding spots; and wherein an angle between an axis of each of the welding spots and the inner wall of the housing is in a range of 0° to 45°; the welding spots created between the inner wall of the housing and the outer periphery of the first side of the upper cylinder cover are separated from the welding spots created between the inner wall of the housing and the outer periphery of the second side of the upper cylinder cover.
Tsuneo describes a method of assembling a compressor with similar structure, and teaches an inner wall (the inner surface of housing 12, as shown in Figure 8A) of the housing (12) is spot laser welded (Page 3, Lines 105-110, describe irradiating the gap fit between 22/22a/22g and the inner surface of 12; Page 2, Lines 55-58, describes the process of laser welding includes irradiation; when considering Page 3, Lines 105-110, and Page 2, Lines 55-58, one of ordinary skill in the art would conclude the term irradiated in Page 3, Line 8, refers to laser welding; Page 3, Lines 111-112, describes the option to use spot welding) with an outer periphery (the top edge of 22a in contact with 12, as viewed in Figure 8A) of the first side (the top of 22a, as viewed in Figure 8A).
Therefore, it would have be obvious to one of ordinary skill in the art at the time the invention was made to laser weld spot weld, as taught by Tsuneo, the upper cylinder cover to the inner wall of the housing, as taught by Satoru, since the process fixes the cylinder to the housing without any thermal strain shrinkage to the housing (Tsuneo Page 3, Lines 88-90).
Kishikawa describes a method of assembling a compressor with similar structure, and teaches an angle (Θ, Figure 6) between an axis (axially through 72) of each of welding spots (11w) and the inner wall (11s) of the housing (11) is in a range of 0° to 45° (Paragraph 0157 states the angle should be 5° to 20°).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use an angle of 0° to 45 between the inner wall and the laser axis, as taught by Kishikawa, when laser welding the two sides of the upper cylinder cover to the inner wall of the housing, as taught by Satoru, as modified, “a penetration region of the joint portion can be largely ensured with a relatively small amount of heat input (Paragraph 0157)”.
Additionally, it would have been obvious to one of ordinary skill in the art to modify the angle Satoru, as modified, to be between 0° to 45°.  Applicant appears to have placed no criticality on the claimed range, and it has been held “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
Mewelding.com describes the use of welding to connect plates which are perpendicular to each other (see Figure 6-22B), and teaches welding the first side (see Figure 6-22B below) of the first plate (see Figure 6-22B below) to a first surface (see Figure 6-22B below) of the second plate (see Figure 6-22B below), and welding the second side (see Figure 6-22B below) of the first plate (see Figure 6-22B below) to the first surface (see Figure 6-22B below) of the second plate (see Figure 6-22B below)…the weld created between the first surface (see Figure 6-22B below) of the second plate (see Figure 6-22B below) and the first side (see Figure 6-22B below) of the first plate (see Figure 6-22B below) are separated from the weld created between the first surface (see Figure 6-22B below) of the second plate (see Figure 6-22B below) and the second side (see Figure 6-22B below) of the first plate (see Figure 6-22B below).

    PNG
    media_image1.png
    374
    786
    media_image1.png
    Greyscale

Mewelding.com Figure 6-22B, Modified by Examiner

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the spot laser welds between the inner wall of the housing and the outer periphery of the first side of the upper cylinder cover, as taught by Satoru, as modified, to also be between the inner wall of the housing and the outer periphery of the second side of the upper cylinder cover so the welds on each side of the upper cylinder cover are separate from each other, as taught by Satoru, as modified, since welding tee joints on both sides in this manner is well-known in the art which will yield predictable results.
As to Claim 2, Satoru, as modified, teaches all the limitations of Claim 1, and continues to teach the angle (Kishikawa Θ, Figure 6) between the axis (axially through Kishikawa 72) of the welding spot (Kishikawa 11w) and the inner wall (the right side of 11, as shown in Figure 6) of housing (Kishikawa 11) is in a range of 15° to 30° (Kishikawa Paragraph 0157 states the angle should be 5° to 20°).
Additionally, it would have been obvious to one of ordinary skill in the art to modify the angle Satoru, as modified, to be between 15° to 30°.  Applicant appears to have placed no criticality on the claimed range, and it has been held “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Satoru, in view of Tsuneo, further in view of Kishikawa, further in view of mewelding.com, further in view of Schildgen (U.S. PGPub 2006/0081569).  
As to Claim 3, Satoru, as modified, teaches each of the limitations of Claim 1, but is silent on the depth of the welding spot, so does not explicitly teach a welding depth of each of the welding spots is greater than 1.5 mm.
Schildgen describes a method for connecting a fixture to a case (or housing) via welding, and teaches the weld depth (weld penetration depth) is a result effective variable (see MPEP 2144.05(II)(B)) dependent on the thickness of the available material (Paragraph 0043).  Schildgen goes on to state it is desirable to have a welding depth which is as large as possible without damaging the exterior portions.  This will create the strongest weld as possible without causing extraneous damage.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create a welding depth of each of the welding spots of at least 1.5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).
As to Claim 4, Satoru, as modified, teaches each of the limitations of Claim 1, and continues to teach the outer periphery (the top edge of Satoru 23 in contact with Satoru 11a) of the first side (top of Satoru 23, as viewed in Satoru Figure 7) and (mewelding.com Figure 6-22B shows both sides as being welded) the outer periphery (the bottom edge of Satoru 23 in contact with Satoru 11a) of the second side (bottom of Satoru 23, as viewed in Satoru Figure 7) of the upper cylinder cover (Satoru 23a) are respectively laser welded (Tsuneo Page 3, Lines 105-110, describe irradiating the gap fit between Tsuneo 22/22a/22g and the inner surface of Tsuneo 12; Tsuneo Page 2, Lines 55-58, describes the process of laser welding includes irradiation; when considering Tsuneo Page 3, Lines 105-110, and Tsuneo Page 2, Lines 55-58, one of ordinary skill in the art would conclude the term irradiated in Page 3, Line 8, refers to laser welding), by multi-point distributed laser welding (Tsuneo Page 3, Lines 111-112), with the inner wall (Satoru 11a) of the housing (Satoru 11); wherein a welding depth (mewelding.com teaches equal welding depths which is indicated by the dashed line within Figure 6-22A) of each of the welding spots (as shown in Tsuneo Figure 8A) created between (as described in the Claim 1 rejection above) the outer periphery (the bottom edge of Satoru 23 in contact with Satoru 11a) of the first side (top of Satoru 23, as viewed in Satoru Figure 7) of the upper cylinder cover (Satoru 23a) and the inner wall (Satoru 11a) of the housing (Satoru 11) is equal to (the depth of the two welds in mewelding.com is equal on both sides, so one of ordinary skill in the art would be motivated to make the duplicated Tsuneo welds on the second side the same depth as the first side while keeping the separation) a welding depth (the depth shown in Tsuneo Figure 8A) of each of the welding spots (the Tsuneo welding spots duplicated to the second side, as taught by mewelding.com) created between (as described in the Claim 1 rejection above) the outer periphery (the bottom edge of Satoru 23 in contact with Satoru 11a) of the second side (bottom of Satoru 23, as viewed in Satoru Figure 7) of the upper cylinder cover (Satoru 23a) and the inner wall (Satoru 11a) of the housing (Satoru 11).
It would have been obvious to one of ordinary skill in the art to use equal weld depths to fix the first and second sides of the upper cylinder cover to the housing.  Applicant appears to have placed no criticality on the claimed weld locations or specifications, and it has been held “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
Schildgen describes a method for connecting a fixture to a case (or housing) via welding, and teaches the weld depth (weld penetration depth) is a result effective variable (see MPEP 2144.05(II)(B)) dependent on the thickness of the available material (Paragraph 0043).  Schildgen goes on to state it is desirable to have a welding depth which is as large as possible without damaging the exterior portions.  This will create the strongest weld as possible without causing extraneous damage.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create equal weld depths to fix the first and second sides of the upper cylinder cover to the housing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Satoru, in view of Tsuneo, further in view of Kishikawa, further in view of mewelding.com, further in view of Maeyama (U.S. PGPub 2014/0314606), further in view of Hasegawa (U.S. PGPub 2010/0275638), as evidenced by stainless-structurals.com (see Comparing the Thermal Conductivity of Stainless Steel to other Metals pdf from stainless-structurals.com/blog/comparing-the-thermal-conductivity-of-stainless-steel-to-other-metals/#:~:text=The%20thermal%20conductivity%20of%20carbon,choice%20for%20building%20structural%20components.), as further evidenced by material-properties.org (see What are Thermal Properties of Gray Cast Iron - Definition _ Material Properties pdf from material-properties.org/what-are-thermal-properties-of-gray-cast-iron-definition/#:~:text=A48%20Class%2040-,The%20thermal%20conductivity%20of%20gray%20cast%20iron%20–%20ASTM%20A48%20is,through%20a%20material%20by%20conduction.).  
As to Claim 5, Satoru, as modified, teaches each of the limitations of Claim 1, but is silent on the material makeup of the upper cylinder cover and housing, so does not explicitly teach a material of the upper cylinder cover includes gray iron and a material of the housing includes carbon steel.
Hasegawa describes a similar rotary piston pump and teaches the material of the housing (8) includes carbon steel (Paragraph 0043).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the housing, as taught by Satoru, as modified, from carbon steel, as taught by Hasegawa, since carbon steel is a well-known material.  It also would have been obvious to one of ordinary skill in the art at the time the invention as made to make this modification, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (1960)
Hasegawa suggests making the upper cylinder cover (54) from a material different than (Paragraph 0043) the material of the housing (8), and teaches the material of the upper cylinder cover should have a higher heat (thermal) conduction than the material of the housing.  However, Hasegawa does not explicitly teach the material of the upper cylinder cover includes gray iron.
Maeyama describes a similar rotary piston pump and teaches the material of the upper cylinder cover (4) includes gray iron (Paragraph 0039).  Of note, carbon steel has a thermal conduction of approximately 45 W/K*m, as evidenced by stainless-structurals.com, and gray iron has a thermal conduction of approximately 53 W/K*m, as evidenced by material-properties.org.  As such, the material of the upper cylinder cover has a higher heat (thermal) conduction than the material of the housing.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the upper cylinder cover, as taught by Satoru, as modified, from gray iron, as taught by Maeyama, since gray iron is a well-known material.  It also would have been obvious to one of ordinary skill in the art at the time the invention as made to make this modification, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (1960)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Satoru, in view of Tsuneo, further in view of Kishikawa, further in view of mewelding.com, further in view of Norton (U.S. PGPub 2005/0067828).  
As to Claim 6, Satoru, as modified, teaches each of the limitations of Claim 1, but is silent on the outer periphery of the upper cylinder cover is slight interference fit with the inner wall of the housing, wherein each side of the slight interference fit is smaller than 0.5 mm; or the outer periphery of the upper cylinder cover is clearance fit with the inner wall of the housing, wherein each side of the clearance fit is greater than -0.5mm.
Norton describes a method of laser welding a support 46 within a housing 40, and teaches the outer periphery (106) of the upper cylinder cover (46) is slight interference fit (Paragraph 0073) with the inner wall (76) of the housing (40), wherein each side of the slight interference fit is smaller than 0.5 mm (0.005 mm; Paragraph 0073); or the outer periphery of the upper cylinder cover is clearance fit with the inner wall of the housing (since the first portion of this limitation was taught, the second portion does not need to be taught); wherein each side of the clearance fit is greater than -0.5mm (since the first portion of this limitation was taught, the second portion does not need to be taught).
Therefore, it would have be obvious to one of ordinary skill in the art at the time the invention was made to use a slight clearance fit of smaller than 0.5 mm, as taught by Norton, between the outer periphery of the upper cylinder cover and the inner wall of the housing, as taught by Satoru, as modified, to keep “the gap small enough for welding with a laser welder (Paragraph 0073)”.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Satoru, in view of Tsuneo, further in view of Kishikawa, further in view of mewelding.com, further in view of Seok (KR20060087259 - see attached translation).  
As to Claim 7, Satoru, as modified, teaches all the limitations of Claim 1, and Tsuneo appears to teach the welding spots (Tsuneo Page 3, Lines 111-112) are axis symmetrically distributed (see Tsuneo Figure 9 below) on the outer periphery (see Tsuneo Figure 9 below) of the upper cylinder cover (12).  However, Tsuneo does not explicitly teach the thicker lines are weld points.

    PNG
    media_image2.png
    687
    758
    media_image2.png
    Greyscale

Tsuneo Figure 9, Modified by Examiner

Seok describes a method of assembling a compressor with similar structure, and teaches the welding spots (W) are axis symmetrically distributed (as shown in Figures 5/6) on the outer periphery (113) of the upper cylinder cover (1).
Therefore, it would have be obvious to one of ordinary skill in the art at the time the invention was made to distribute the spot welds, as taught by Satoru, as modified, with axial symmetry, as taught by Seok, to help equalize the forces and stress on the weld spots.
Additionally, it would have been an obvious matter of design choice to distribute the spot welds with axial symmetry, since Applicant has not disclosed the spot weld distribution solves any stated problem or is for any particular purpose.  It appears the invention would perform equally well regardless of the distribution of the spot welds.

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
Regarding the 103 rejection for Claim 1, Applicant argues “the air gap of the stator and rotor is even fore reducing the noise and improving the performance (see top of page 6 in Applicant’s 10/28/2022 Remarks).”  It is not clear to examiner what this statement is referring to, since not of an air gap, a stator, or a rotor are claimed in any of the claims.  As such, it is not clear how to respond to the statement, since it does not appear to apply to the instant application.
Applicant argues Tsuneo teaches “the whole outer surface of the main bearing 20a is welded to the housing 12 (see the bottom of Page 6 in Applicant’s 10/28/2022 Remarks).”  Applicant did not explain how they came to this conclusion.  As explained in the Claim 1 rejection above, Tsuneo clearly teaches the use of spot welding on Page 3, Lines 111-112, stating “In irradiating the laser beams, partial welding, full-circle welding, or spot welding may be used…”  As such, it is not clear how Applicant can make their determination.
Applicant argues Kishikawa does not teach welding on both sides (see the top of Page  in Applicant’s 10/28/2022 Remarks).  As stated in the rejections above, none of the previously cited references are relied on to teach the use of welds on both sides of the upper cylinder cover.  A new reference, mewelding.com, teaches this is a well-known method of welding perpendicular plates together, as described above.
Applicant appears to also argue Kishikawa cannot be used, since Kishikawa is welding the lower main bearing to the housing (see the bottom of Page 6 in Applicant’s 10/28/2022 Remarks).”  Examiner disagrees.  As described in the Claim 1 rejection above, Kishikawa is not being used to demonstrate where to weld, but is instead being used to demonstrate how to weld --i.e., the angle used for welding compared to the housing.  As such, the Kishikawa reference is properly used in the above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746